
	
		I
		111th CONGRESS
		1st Session
		H. R. 3958
		IN THE HOUSE OF REPRESENTATIVES
		
			October 28, 2009
			Mr. Hodes introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code to provide for a
		  refundable tax credit for heating fuels.
	
	
		1.Short titleThis Act may be cited as the
			 Heating Energy Assistance Tax Credit
			 Act of 2009.
		2.Refundable credit
			 for home heating
			(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 refundable credits) is amended by inserting after section 36A the following new
			 section:
				
					36B.Home heating
				credit
						(a)Allowance of
				creditIn the case of an
				eligible individual, there shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to amounts paid or
				incurred by the taxpayer during the taxable year to heat the principal place of
				abode of the taxpayer.
						(b)Limitations
							(1)Limitation based
				on dollar amountThe amount allowed as a credit under subsection
				(a) for a taxable year shall not exceed $1,000 ($2,000 in the case of a joint
				return).
							(2)Limitation based
				on adjusted gross incomeIn the case of a taxpayer whose adjusted
				gross income for the taxable year—
								(A)is greater than
				$75,000 but not more than $100,000 (in the case of a joint return, greater than
				$150,000 but not more than $200,000), paragraph (1) shall be applied by
				substituting $500 for $1,000 (in the case of a
				joint return, $1,000 for $2,000), and
								(B)is greater than
				$100,000 ($200,000 in the case of a joint return), the amount allowed as a
				credit under subsection (a) shall be zero.
								(c)Eligible
				IndividualFor purposes of
				this section—
							(1)In
				generalThe term eligible individual means any
				individual whose principal place of abode is in the United States.
							(2)ExceptionExcept
				as provided in paragraph (3), such term shall not include any
				individual—
								(A)who is not a
				citizen or lawful permanent resident of the United States, or
								(B)with respect to
				whom a deduction under section 151 is allowed to another taxpayer for a taxable
				year beginning in the calendar year in which such individual’s taxable year
				begins.
								(3)Special rule for
				married individualsIn the case of persons married to each other,
				if one spouse is an eligible individual, the other spouse shall be treated as
				an eligible individual.
							(d)Denial of Double
				BenefitNo credit shall be
				allowed under subsection (a) for any expense for which a deduction or credit is
				allowed under any other provision of this
				chapter.
						.
			(b)Conforming
			 amendments
				(1)Subparagraph (A)
			 of section 6211(b)(4) of such Code is amended by inserting 36B,
			 after 36A,.
				(2)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 36B, after 36A,.
				(c)Clerical
			 amendmentThe table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to section
			 36A the following new item:
				
					
						Sec. 36B. Home heating
				credit.
					
					.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2009.
			
